Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior arts on record, Kimishima (US 2003/0226629 A1), Iwata (JP 2015/074289A), Nagayasu et al (US 20212/0285591 A1) and Yoshida (US 2016/0144666A1), fail to disclose or properly suggest each block of the plurality of blocks defined by the lug grooves in the at least one of the shoulder land portions comprises a circumferential recessed portion that extends in the tire circumferential direction and opens to the lug groove at one end and terminates within the each block at an other end. Yoshida depicts a circumferential recess portion that terminates within the land portion, but that circumferential recess portion is not located in the shoulder region. Kigami (US 2017/0368883 A1) depicts a circumferential recess portion in the shoulder land portion, but the recess portion does not terminate within the land portion. Therefore, claims 1 and 18 are allowable. Claims 2-7, 9-16 and 19 dependent on allowable claims 1 and 18, and hence are allowable. 
Claim 17 is allowable since the current prior arts on record Kimishima (US 2003/0226629 A1), Iwata (JP 2015/074289A), Nagayasu et al (US 20212/0285591 A1), Yoshida (US 2016/0144666A1) and Kigami (US 2017/0368883 A1) fail to disclose the center land portion comprises a lug groove penetrating the center land portion and opening to the circumferential main groove at a position different from the bent portion; and the other second land portion . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743